DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is sent in response to claim amendments and “Applicant Arguments and Remarks” filed on July 25, 2022 for application S/N 17/089,941. After further thorough search, argument consideration and examination of the present application and in light of the prior arts made of record, claim 1-20 are allowed. 

Allowable Subject Matter

Claims 1-20 submitted on July 25, 2022 are allowed.  

Claim 1 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claim 1.
Andrews teaches method for extracting contents based on user profile where profile data is received from users and developing a model using user profile data for performing user related queries. Prior art Shivola teaches executing queries and receiving search results using user’s profile or metadata but, the prior arts of record do not specifically suggest “wherein said world related factors comprise a product company type, carbon footprint issues associated with manufacturing of products, social media based issues, and community based issues; packaging, by said processor in response to said personalized Web search results, profile interest data, of said user, as selectable digital collections being extended for training software associated with specific nuances of said user; and generating, by said processor based on said selectable digital collections, open source code executable for filtering interests of said user with respect to communities of additional users” with all the other limitations recited in the independent claim 1.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claim 1 is allowed.  

Claim 12 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claim 12.
Andrews teaches method for extracting contents based on user profile where profile data is received from users and developing a model using user profile data for performing user related queries. Prior art Shivola teaches executing queries and receiving search results using user’s profile or metadata but, the prior arts of record do not specifically suggest “wherein said world related factors comprise a product company type, carbon footprint issues associated with manufacturing of products, social media based issues, and community based issues; packaging, by said processor in response to said personalized Web search results, profile interest data, of said user, as selectable digital collections being extended for training software associated with specific nuances of said user; and generating, by said processor based on said selectable digital collections, open source code executable for filtering interests of said user with respect to communities of additional users” with all the other limitations recited in the independent claim 12.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claim 12 is allowed.  

Claim 20 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claim 20.
Andrews teaches method for extracting contents based on user profile where profile data is received from users and developing a model using user profile data for performing user related queries. Prior art Shivola teaches executing queries and receiving search results using user’s profile or metadata but, the prior arts of record do not specifically suggest “wherein said world related factors comprise a product company type, carbon footprint issues associated with manufacturing of products, social media based issues, and community based issues; packaging, by said processor in response to said personalized Web search results, profile interest data, of said user, as selectable digital collections being extended for training software associated with specific nuances of said user; and generating, by said processor based on said selectable digital collections, open source code executable for filtering interests of said user with respect to communities of additional users” with all the other limitations recited in the independent claim 20.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claim 20 is allowed.  

The dependent claim 2-11 and 13-19 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowed. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullah Daud whose telephone number is 469-295-9283.  The examiner can normally be reached on 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDULLAH A DAUD/Examiner, Art Unit 2164     

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164